October 25, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 CITY OF GALENA PARK; DANNY P. SIMMS, CRUZ R. HINOJOSA, JR.,
     MARICELA SERNA, AND JUAN FLORES, IN THEIR OFFICIAL
CAPACITIES AS MEMBERS OF THE GALENA PARK CITY COMMISSION;
       ROBERT PRUETT, IN HIS OFFICIAL CAPACITY AS CITY
ADMINISTRATOR OF THE CITY OF GALENA PARK; MAYRA GONZALES,
 IN HER OFFICIAL CAPACITY AS CITY SECRETARY OF THE CITY OF
  GALENA PARK; JIM DEFOYD, IN HIS OFFICIAL CAPACITY AS CITY
ATTORNEY OF THE CITY OF GALENA PARK; AND ESMERALDA MOYA,
  IN HER OFFICIAL CAPACITY AS MAYOR OF THE CITY OF GALENA
                      PARK, APPELLANTS

NO. 14-15-00708-CV                          V.

                         BARRY PONDER, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee Barry Ponder,
signed August 17, 2015, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for further
proceedings in accordance with the court’s opinion.
      We further order that all costs incurred by reason of this appeal be paid by
appellee Barry Ponder.

      We further order this decision certified below for observance.